UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIA FARMER,
Plaintiff,

; ORDER
- against —-

DARREN K. INDYKE and RICHARD D. KAHN, tee ye GS (MRE)
Defendants.
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
Non-party Alan Dershowitz (“Dershowitz”) seeks permission to
file a motion for limited intervention in order to move to strike
the following allegation from plaintiff’s complaint: “Among the
guests that came to the mansion, Maria observed Alan Dershowitz,
a lawyer, on a number of occasions, and observed that he would go
upstairs at the same time the young girls were there.” ECF No.
1qQ 39. In the alternative, Dershowitz requests that the Court
strike the allegation sua sponte.
Having considered the several letters on this issue, see ECF
Nos. 9-11, the Court exercises its authority, pursuant to Federal
Rule of Civil Procedure Rule 12(f)(1), to strike sua sponte the
aforementioned language. See Fed. R. Civ. P. 12(f£) (1) (“[O]n its
own,” a court may “strike from a pleading an insufficient defense
@r any redundant, immaterial, impertinent, or scandalous

matter.”). The Court briefly addresses its reasons for doing so.

 
 

First, the allegation is neither material nor directly
pertinent to any claim or defense in this action. Nor does Rule
8 require plaintiff to plead credibility or to anticipate a
response to a statute of limitations defense. Moreover, there
already exists a forum for exploring the veracity of the

allegation. See Giuffre v. Dershowitz, No. 19 Civ. 3377 (S.D.N.Y.

 

Apr. 16, 2019), ECF No. 1-12.

In light of the foregoing, the Court denies as moot
Dershowitz’s request for leave to submit a motion to intervene,
which was requested solely for the purpose of moving to strike the
language at isoued

SO ORDERED.

DATED: New York, New York
December AZ, 2019

  

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 

1 This ruling is limited to the pleading issue presented, rather than any
potential evidentiary issue.

 
